May 9, 1911. The opinion of the Court was delivered by
Plaintiff recovered judgment against defendant in the court of a magistrate for $35 damages caused by negligent delay in the transmission and delivery of a telegram. On appeal to the Circuit Court the judgment was affirmed.
The first two exceptions assign error in the admission of a letter and two service messages, and the last two on the ground that there was no evidence of negligence or of damages.
The record is very defective. It shows that a number of letters and telegrams were admitted in evidence and considered by the magistrate and Circuit Court, but not one of them is printed in the "Case." Without knowing the contents of an exhibit, we cannot say whether there was error in admitting it, or, if so, whether it was prejudicial. And as it appears that all the evidence is not before us, we cannot say there was no evidence of negligence or of damages.
Appeal dismissed. *Page 11